FDA Regulation of Cannabis and Cannabis-Derived Products, Including Cannabidiol (CB... Page 1 of 21




     FDA Regulation of Cannabis and Cannabis-
      Derived Products, Including Cannabidiol
                       (CBD)
    On this page:

        • Consumer Information

        • FDA Communications

        • Regulatory Resources

        • Questions and Answers

    There is a significant interest in the development of therapies and other consumer
    products derived from cannabis and its components, including cannabidiol (CBD).
    FDA recognizes the potential opportunities that cannabis or cannabis-derived
    compounds may offer and acknowledges the significant interest in these possibilities.
    However, FDA is aware that some companies are marketing products containing
    cannabis and cannabis-derived compounds in ways that violate the Federal Food,
    Drug and Cosmetic Act (FD&C Act) and that may put the health and safety of
    consumers at risk. The agency is committed to protecting the public health while also
    taking steps to improve the efficiency of regulatory pathways for the lawful marketing
    of appropriate cannabis and cannabis-derived products. FDA has a number of
    resources available that address cannabis and cannabis-derived products, such as
    CBD, and the agency wants to ensure that consumers and other stakeholders have
    access to these resources in a centralized location.


    Consumer Information
        • What You Should Know About Using Cannabis, Including CBD, When Pregnant
          or Breastfeeding (/consumers/consumer-updates/what-you-should-know-
          about-using-cannabis-including-cbd-when-pregnant-or-breastfeeding)

        • What You Need to Know (And What We’re Working to Find Out) About Products
          Containing Cannabis or Cannabis-derived Compounds, Including CBD
          (/consumers/consumer-updates/what-you-need-know-and-what-were-working-
          find-out-about-products-containing-cannabis-or-cannabis)
                                                                                       Government
                                                                                         Exhibit
                                                                                         1 - PTR
                                                                                       Revocation
                                                                                           Case
                                                                                        19-CR-00090




https://www.fda.gov/news-events/public-health-focus/fda-regulation-cannabis-and-canna... 11/13/2019
FDA Regulation of Cannabis and Cannabis-Derived Products, Including Cannabidiol (CB... Page 2 of 21




    FDA Communications
        • Remarks at the Council for Responsible Nutrition Conference (/news-
          events/speeches-fda-officials/remarks-lowell-schiller-jd-council-responsible-
          nutrition-conference-1172019-11072019)

        • Remarks at the National Industrial Hemp Council 2019 Hemp Business Summit
          (/news-events/speeches-fda-officials/remarks-national-industrial-hemp-
          council-2019-hemp-business-summit-08132019)

        • Congressional Testimony: Hemp Production and the 2018 Farm Bill (/news-
          events/congressional-testimony/hemp-production-and-2018-farm-bill-
          07252019)

              ◦ Archived Video (https://www.agriculture.senate.gov/hearings/hemp-
                production-and-the-2018-farm-bill)

        • FDA is Committed to Sound, Science-based Policy on CBD (/news-events/fda-
          voices-perspectives-fda-leadership-and-experts/fda-committed-sound-science-
          based-policy-cbd)

        • Statement on new steps to advance agency’s continued evaluation of potential
          regulatory pathways for cannabis-containing and cannabis-derived products
          (/news-events/press-announcements/statement-fda-commissioner-scott-
          gottlieb-md-new-steps-advance-agencys-continued-evaluation)


    Regulatory Resources
        • Scientific Data and Information about Products Containing Cannabis or
          Cannabis-Derived Compounds; Public Hearing

              ◦ Federal Register Notice
                (https://www.federalregister.gov/documents/2019/04/03/2019-
                06436/scientific-data-and-information-about-products-containing-
                cannabis-or-cannabis-derived-compounds)

              ◦ Public Hearing Page (/news-events/fda-meetings-conferences-and-
                workshops/scientific-data-and-information-about-products-containing-
                cannabis-or-cannabis-derived-compounds)

              ◦ Public Docket (https://www.regulations.gov/docket?D=FDA-2019-N-
                1482)




https://www.fda.gov/news-events/public-health-focus/fda-regulation-cannabis-and-canna... 11/13/2019
FDA Regulation of Cannabis and Cannabis-Derived Products, Including Cannabidiol (CB... Page 3 of 21



        • Warning Letters and Test Results for Cannabidiol-Related Products (/news-
          events/public-health-focus/warning-letters-and-test-results-cannabidiol-
          related-products)

        • State, Local, Tribal, Territorial (SLTT) Regulatory Officials: FDA is committed to
          working with our SLTT public health regulatory partners as developments occur
          in the regulatory landscape. Please contact the Intergovernmental Affairs team
          with any questions at IGA@fda.hhs.gov (mailto:IGA@fda.hhs.gov).


    Questions and Answers
    Below are a number of frequently asked questions and answers on this topic.

       1. What are cannabis and marijuana?

       2. How does the 2018 Farm Bill define hemp? What does it mean for FDA-
          regulated products?

       3. Has FDA approved any medical products containing cannabis or cannabis-
          derived compounds such as CBD?

       4. Aside from Epidiolex, are there other CBD drug products that are FDA-
          approved? What about the products I’ve seen in stores or online?

       5. Why hasn’t FDA approved more products containing cannabis or cannabis-
          derived compounds for medical uses?

       6. What is FDA’s reaction to states that are allowing cannabis to be sold for medical
          uses without the FDA’s approval?

       7. Has the agency received any adverse event reports associated with cannabis use
          for medical conditions?

       8. Is it legal for me to sell CBD products?

       9. Can THC or CBD products be sold as dietary supplements?

      10. Is it legal, in interstate commerce, to sell a food (including any animal food or
          feed) to which THC or CBD has been added?

      11. In making the two previous determinations about THC, why did FDA conclude
          that THC is an active ingredient in a drug product that has been approved under
          section 505 of the FD&C Act? In making the two previous determinations about
          CBD, why did FDA determine that substantial clinical investigations have been
          authorized for and/or instituted, and that the existence of such investigations
          has been made public?



https://www.fda.gov/news-events/public-health-focus/fda-regulation-cannabis-and-canna... 11/13/2019
FDA Regulation of Cannabis and Cannabis-Derived Products, Including Cannabidiol (CB... Page 4 of 21



      12. Can hulled hemp seed, hemp seed protein powder, and hemp seed oil be used in
          human food?

      13. What is FDA’s position on cannabis and cannabis-derived ingredients in
          cosmetics?

      14. Will FDA take action against cannabis or cannabis-related products that are in
          violation of the FD&C Act?

      15. Can I import or export cannabis-containing or cannabis-derived products?

      16. What is FDA’s role when it comes to the investigation of cannabis and cannabis-
          derived products for medical use?

      17. Does the FDA object to the clinical investigation of cannabis for medical use?

      18. How can patients gain access to cannabis or cannabis-derived products for
          medical use through expanded access?

      19. Can patients gain access to cannabis or cannabis-derived products for medical
          use through Right to Try?

     20. Does the FDA have concerns about administering a cannabis product to
         children?

      21. Does the FDA have concerns about administering a cannabis product to
          pregnant and lactating women?

     22. What does the FDA think about making CBD available to children with epilepsy?

     23. What should I do if my child eats something containing cannabis?

     24. I’ve seen cannabis products being marketed for pets. Are they safe?

     25. Can hemp be added to animal food?

     26. Can approved human drugs containing CBD or synthetic THC be used extralabel
         in animals?



    1. What are cannabis and marijuana?

    A. Cannabis is a plant of the Cannabaceae family and contains more than eighty
    biologically active chemical compounds. The most commonly known compounds are
    delta-9-tetrahydrocannabinol (THC) and cannabidiol (CBD). Parts of the Cannabis
    sativa plant have been controlled under the Controlled Substances Act (CSA) since
    1970 under the drug class "Marihuana" (commonly referred to as "marijuana") [21




https://www.fda.gov/news-events/public-health-focus/fda-regulation-cannabis-and-canna... 11/13/2019
FDA Regulation of Cannabis and Cannabis-Derived Products, Including Cannabidiol (CB... Page 5 of 21



    U.S.C. 802(16)]. "Marihuana" is listed in Schedule I of the CSA due to its high
    potential for abuse, which is attributable in large part to the psychoactive effects of
    THC, and the absence of a currently accepted medical use of the plant in the United
    States.

    2. How does the 2018 Farm Bill define hemp? What does it mean for FDA-
    regulated products?

    A. At the federal level, the Agriculture Improvement Act of 2018, Pub. L. 115-334, (the
    2018 Farm Bill) was signed into law on Dec. 20, 2018. Among other things, this new
    law changes certain federal authorities relating to the production and marketing of
    hemp, defined as "the plant Cannabis sativa L. and any part of that plant, including the
    seeds thereof and all derivatives, extracts, cannabinoids, isomers, acids, salts, and salts
    of isomers, whether growing or not, with a delta-9 tetrahydrocannabinol concentration
    of not more than 0.3 percent on a dry weight basis." These changes include removing
    hemp from the CSA, which means that cannabis plants and derivatives that contain no
    more than 0.3 percent THC on a dry weight basis are no longer controlled substances
    under federal law.

    The 2018 Farm Bill, however, explicitly preserved FDA’s authority to regulate products
    containing cannabis or cannabis-derived compounds under the FD&C Act and section
    351 of the Public Health Service Act (PHS Act). FDA treats products containing
    cannabis or cannabis-derived compounds as it does any other FDA-regulated products
    — meaning they’re subject to the same authorities and requirements as FDA-regulated
    products containing any other substance. This is true regardless of whether the
    cannabis or cannabis-derived compounds are classified as hemp under the 2018 Farm
    Bill.

    3. Has FDA approved any medical products containing cannabis or
    cannabis-derived compounds such as CBD?

    A. To date, the agency has not approved a marketing application for cannabis for the
    treatment of any disease or condition. FDA has, however, approved one cannabis-
    derived and three cannabis-related drug products. These approved products are only
    available with a prescription from a licensed healthcare provider.

    FDA has approved Epidiolex (/news-events/press-announcements/fda-approves-first-
    drug-comprised-active-ingredient-derived-marijuana-treat-rare-severe-forms), which
    contains a purified form of the drug substance CBD for the treatment of seizures




https://www.fda.gov/news-events/public-health-focus/fda-regulation-cannabis-and-canna... 11/13/2019
FDA Regulation of Cannabis and Cannabis-Derived Products, Including Cannabidiol (CB... Page 6 of 21



    associated with Lennox-Gastaut syndrome or Dravet syndrome in patients 2 years of
    age and older. That means FDA has concluded that this particular drug product is safe
    and effective for its intended use.

    The agency also has approved Marinol and Syndros for therapeutic uses in the United
    States, including for the treatment of anorexia associated with weight loss in AIDS
    patients. Marinol and Syndros include the active ingredient dronabinol, a synthetic
    delta-9- tetrahydrocannabinol (THC) which is considered the psychoactive component
    of cannabis. Another FDA-approved drug, Cesamet, contains the active ingredient
    nabilone, which has a chemical structure similar to THC and is synthetically derived.

    4. Aside from Epidiolex, are there other CBD drug products that are FDA-
    approved? What about the products I’ve seen in stores or online?

    A. No. There are no other FDA-approved drug products that contain CBD. We are
    aware that some firms are marketing CBD products to treat diseases or for other
    therapeutic uses , and we have issued several warning letters (/news-events/public-
    health-focus/warning-letters-and-test-results-cannabidiol-related-products) to such
    firms. Under the FD&C Act, any product intended to have a therapeutic or medical
    use, and any product (other than a food) that is intended to affect the structure or
    function of the body of humans or animals, is a drug. Drugs must generally either
    receive premarket approval by FDA through the New Drug Application (NDA) process
    or conform to a "monograph" for a particular drug category, as established by FDA's
    Over-the-Counter (OTC) Drug Review. CBD was not an ingredient considered under
    the OTC drug review. An unapproved new drug cannot be distributed or sold in
    interstate commerce.

    FDA continues to be concerned at the proliferation of products asserting to contain
    CBD that are marketed for therapeutic or medical uses although they have not been
    approved by FDA. Often such products are sold online and are therefore available
    throughout the country. Selling unapproved products with unsubstantiated
    therapeutic claims is not only a violation of the law, but also can put patients at risk, as
    these products have not been proven to be safe or effective. This deceptive marketing
    of unproven treatments also raises significant public health concerns, because patients
    and other consumers may be influenced not to use approved therapies to treat serious
    and even fatal diseases.




https://www.fda.gov/news-events/public-health-focus/fda-regulation-cannabis-and-canna... 11/13/2019
FDA Regulation of Cannabis and Cannabis-Derived Products, Including Cannabidiol (CB... Page 7 of 21



    Unlike drugs approved by FDA, products that have not been subject to FDA review as
    part of the drug approval process have not been evaluated as to whether they work,
    what the proper dosage may be if they do work, how they could interact with other
    drugs, or whether they have dangerous side effects or other safety concerns.

    The agency has and will continue to monitor the marketplace and take action as
    needed to protect the public health against companies illegally selling cannabis and
    cannabis-derived products that can put consumers at risk and that are being marketed
    for therapeutic uses for which they are not approved. At the same time, FDA
    recognizes the potential therapeutic opportunities that cannabis or cannabis-derived
    compounds could offer and acknowledges the significant interest in these possibilities.
    FDA continues to believe that the drug approval process represents the best way to
    help ensure that safe and effective new medicines, including any drugs derived from
    cannabis, are available to patients in need of appropriate medical therapy. The Center
    for Drug Evaluation and Research (CDER) is committed to supporting the
    development of new drugs, including cannabis and cannabis-derived drugs, through
    the investigational new drug (IND) and drug approval process (see Question #16).

    5. Why hasn’t FDA approved more products containing cannabis or
    cannabis-derived compounds for medical uses?

    A. FDA is aware that unapproved cannabis or cannabis-derived products are being
    used for the treatment of a number of medical conditions including, for example, AIDS
    wasting, epilepsy, neuropathic pain, spasticity associated with multiple sclerosis, and
    cancer and chemotherapy-induced nausea.

    To date, FDA has not approved a marketing application for cannabis for the treatment
    of any disease or condition and thus has not determined that cannabis is safe and
    effective for any particular disease or condition. The agency has, however, approved
    one cannabis-derived and three cannabis-related drug products (see Question #2).

    FDA relies on applicants and scientific investigators to conduct research. The agency’s
    role, as laid out in the FD&C Act, is to review data submitted to the FDA in an
    application for approval to ensure that the drug product meets the statutory standards
    for approval.

    The study of cannabis and cannabis-derived compounds in clinical trial settings is
    needed to assess the safety and effectiveness of these substances for the treatment of
    any disease or condition. FDA’s December 2016 Guidance for Industry: Botanical
    Drug Development (/regulatory-information/search-fda-guidance-



https://www.fda.gov/news-events/public-health-focus/fda-regulation-cannabis-and-canna... 11/13/2019
FDA Regulation of Cannabis and Cannabis-Derived Products, Including Cannabidiol (CB... Page 8 of 21



    documents/botanical-drug-development-guidance-industry) provides specific
    recommendations on submitting INDs for botanical drug products, such as those
    derived from cannabis, in support of future marketing applications for these products.
    The FDA will continue to facilitate the work of companies interested in appropriately
    bringing safe, effective, and quality products to market, including scientifically-based
    research concerning the medicinal uses of cannabis. Additional information
    concerning research on the medical use of cannabis is available from the National
    Institutes of Health, particularly the National Cancer Institute
    (https://www.cancer.gov/) (NCI) and National Institute on Drug Abuse
    (https://www.drugabuse.gov/drugs-abuse/marijuana/nih-research-marijuana-
    cannabinoids) (NIDA).

    6. What is FDA’s reaction to states that are allowing cannabis to be sold
    for medical uses without the FDA’s approval?

    A. The FDA is aware that several states have either passed laws that remove state
    restrictions on the medical use of cannabis and its derivatives or are considering doing
    so. It is important to conduct medical research into the safety and effectiveness of
    cannabis products through adequate and well-controlled clinical trials. We welcome
    the opportunity to talk with states who are considering support for medical research of
    cannabis and its derivatives, so that we can provide information on Federal and
    scientific standards.

    7. Has the agency received any adverse event reports associated with
    cannabis use for medical conditions?

    A. The agency has received reports of adverse events in patients using cannabis or
    cannabis-derived products to treat medical conditions. The FDA reviews such reports
    and will continue to monitor adverse event reports for any safety signals, with a focus
    on serious adverse effects.

    Information from adverse event reports regarding cannabis use is extremely limited;
    FDA primarily receives adverse event reports for approved products. General
    information on the potential adverse effects of using cannabis and its constituents can
    come from clinical trials that have been published, as well as from spontaneously
    reported adverse events sent to the FDA. Additional information about the safety and
    effectiveness of cannabis and its constituents is needed. Clinical trials of cannabis
    conducted under an IND application could collect this important information as a part
    of the drug development process.




https://www.fda.gov/news-events/public-health-focus/fda-regulation-cannabis-and-canna... 11/13/2019
FDA Regulation of Cannabis and Cannabis-Derived Products, Including Cannabidiol (CB... Page 9 of 21



    8. Is it legal for me to sell CBD products?

    A. It depends, among other things, on the intended use of the product and how it is
    labeled and marketed. Even if a CBD product meets the definition of "hemp" under the
    2018 Farm Bill (see Question #2), it still must comply with all other applicable laws,
    including the FD&C Act. The below questions and answers explain some of the ways
    that specific parts of the FD&C Act can affect the legality of CBD products.

    We are aware that state and local authorities are fielding numerous questions about
    the legality of CBD. There is ongoing communication with state and local officials to
    answer questions about requirements under the FD&C Act, to better understand the
    landscape at the state level, and to otherwise engage with state/local regulatory
    partners.

    9. Can THC or CBD products be sold as dietary supplements?

    A. No. Based on available evidence, FDA has concluded that THC and CBD products
    are excluded from the dietary supplement definition under section 201(ff)(3)(B) of the
    FD&C Act [21 U.S.C. § 321(ff)(3)(B)]. Under that provision, if a substance (such as
    THC or CBD) is an active ingredient in a drug product that has been approved under
    section 505 of the FD&C Act [21 U.S.C. § 355], or has been authorized for investigation
    as a new drug for which substantial clinical investigations have been instituted and for
    which the existence of such investigations has been made public, then products
    containing that substance are excluded from the definition of a dietary supplement.
    FDA considers a substance to be "authorized for investigation as a new drug" if it is the
    subject of an Investigational New Drug application (IND) that has gone into effect.
    Under FDA’s regulations (21 CFR 312.2), unless a clinical investigation meets the
    limited criteria in that regulation, an IND is required for all clinical investigations of
    products that are subject to section 505 of the FD&C Act.

    There is an exception to section 201(ff)(3)(B) if the substance was "marketed as" a
    dietary supplement or as a conventional food before the drug was approved or before
    the new drug investigations were authorized, as applicable. However, based on
    available evidence, FDA has concluded that this is not the case for THC or CBD.

    FDA is not aware of any evidence that would call into question its current conclusions
    that THC and CBD products are excluded from the dietary supplement definition
    under section 201(ff)(3)(B) of the FD&C Act. Interested parties may present the




https://www.fda.gov/news-events/public-health-focus/fda-regulation-cannabis-and-canna... 11/13/2019
FDA Regulation of Cannabis and Cannabis-Derived Products, Including Cannabidiol (...   Page 10 of 21



    agency with any evidence that they think has bearing on this issue. Our continuing
    review of information that has been submitted thus far has not caused us to change
    our conclusions.

    When a substance is excluded from the dietary supplement definition under section
    201(ff)(3)(B) of the FD&C Act, the exclusion applies unless FDA, in the agency’s
    discretion, has issued a regulation, after notice and comment, finding that the article
    would be lawful under the FD&C Act. To date, no such regulation has been issued for
    any substance.

    Ingredients that are derived from parts of the cannabis plant that do not contain THC
    or CBD might fall outside the scope of this exclusion, and therefore might be able to be
    marketed as dietary supplements. However, all products marketed as dietary
    supplements must comply with all applicable laws and regulations governing dietary
    supplement products. For example, manufacturers and distributors who wish to
    market dietary supplements that contain "new dietary ingredients" (i.e., dietary
    ingredients that were not marketed in the United States in a dietary supplement before
    October 15, 1994) generally must notify FDA about these ingredients (see section 413
    (d) of the FD&C Act [21 U.S.C. § 350b(d)]). Generally, the notification must include
    information demonstrating that a dietary supplement containing the new dietary
    ingredient will reasonably be expected to be safe under the conditions of use
    recommended or suggested in the labeling. A dietary supplement is adulterated if it
    contains a new dietary ingredient for which there is inadequate information to provide
    reasonable assurance that the ingredient does not present a significant or
    unreasonable risk of illness or injury (see section 402(f)(1)(B) of the FD&C Act [21
    U.S.C. 342(f)(1)(B)]).

    Numerous other legal requirements apply to dietary supplement products, including
    requirements relating to Current Good Manufacturing Practices (CGMPs)
    (/food/current-good-manufacturing-practices-cgmps/current-good-manufacturing-
    practices-cgmps-dietary-supplements) and labeling. Information about these
    requirements, and about FDA requirements across all product areas, can be found on
    FDA’s website.

    10. Is it legal, in interstate commerce, to sell a food (including any animal
    food or feed) to which THC or CBD has been added?




https://www.fda.gov/news-events/public-health-focus/fda-regulation-cannabis-and-canna... 11/13/2019
FDA Regulation of Cannabis and Cannabis-Derived Products, Including Cannabidiol (...   Page 11 of 21



    A. No. Under section 301(ll) of the FD&C Act [21 U.S.C. § 331(ll)], it is prohibited to
    introduce or deliver for introduction into interstate commerce any food (including any
    animal food or feed) to which has been added a substance which is an active ingredient
    in a drug product that has been approved under section 505 of the FD&C Act [21
    U.S.C. § 355], or a drug for which substantial clinical investigations have been
    instituted and for which the existence of such investigations has been made public.
    There are exceptions, including when the drug was marketed in food before the drug
    was approved or before the substantial clinical investigations involving the drug had
    been instituted or, in the case of animal feed, that the drug is a new animal drug
    approved for use in feed and used according to the approved labeling. However, based
    on available evidence, FDA has concluded that none of these is the case for THC or
    CBD. FDA has therefore concluded that it is a prohibited act to introduce or deliver for
    introduction into interstate commerce any food (including any animal food or feed) to
    which THC or CBD has been added. FDA is not aware of any evidence that would call
    into question these conclusions. Interested parties may present the agency with any
    evidence that they think has bearing on this issue. Our continuing review of
    information that has been submitted thus far has not caused us to change our
    conclusions.

    When this statutory prohibition applies to a substance, it prohibits the introduction
    into interstate commerce of any food to which the substance has been added unless
    FDA, in the agency’s discretion, has issued a regulation approving the use of the
    substance in the food (section 301(ll)(2) of the FD&C Act [21 U.S.C. § 331(ll)(2)]). To
    date, no such regulation has been issued for any substance.

    Ingredients that are derived from parts of the cannabis plant that do not contain THC
    or CBD might fall outside the scope of 301(ll), and therefore might be able to be added
    to food. For example, as discussed in Question #12, certain hemp seed ingredients can
    be legally marketed in human food. However, all food ingredients must comply with
    all applicable laws and regulations. For example, by statute, any substance
    intentionally added to food is a food additive, and therefore subject to premarket
    review and approval by FDA, unless the substance is generally recognized as safe
    (GRAS) by qualified experts under the conditions of its intended use, or the use of the
    substance is otherwise excepted from the definition of a food additive (sections 201(s)
    and 409 of the FD&C Act [21 U.S.C. §§ 321(s) and 348]). Aside from the three hemp
    seed ingredients mentioned in Question #12, no other cannabis or cannabis-derived
    ingredients have been the subject of a food additive petition, an evaluated GRAS
    notification, or have otherwise been approved for use in food by FDA. Food




https://www.fda.gov/news-events/public-health-focus/fda-regulation-cannabis-and-canna... 11/13/2019
FDA Regulation of Cannabis and Cannabis-Derived Products, Including Cannabidiol (...   Page 12 of 21



    companies that wish to use cannabis or cannabis-derived ingredients in their foods are
    subject to the relevant laws and regulations that govern all food products, including
    those that relate to the food additive and GRAS processes.

    11. In making the two previous determinations about THC, why did FDA
    conclude that THC is an active ingredient in a drug product that has been
    approved under section 505 of the FD&C Act? In making the two previous
    determinations about CBD, why did FDA determine that substantial
    clinical investigations have been authorized for and/or instituted, and that
    the existence of such investigations has been made public?

    A. THC (dronabinol) is the active ingredient in the approved drug products, Marinol
    capsules (and generics) and Syndros oral solution. CBD is the active ingredient in the
    approved drug product, Epidiolex.

    The existence of substantial clinical investigations regarding THC and CBD have been
    made public. For example, two such substantial clinical investigations include GW
    Pharmaceuticals’ investigations regarding Sativex. (See Sativex Commences US Phase
    II/III Clinical Trial in Cancer Pain (https://www.gwpharm.com/about/news/sativexr-
    commences-us-phase-iiiii-clinical-trial-cancer-pain)      (http://www.fda.gov/about-
    fda/website-policies/website-disclaimer) )

    12. Can hulled hemp seed, hemp seed protein powder, and hemp seed oil
    be used in human food?

    A. In December 2018, FDA completed its evaluation (/food/cfsan-constituent-
    updates/fda-responds-three-gras-notices-hemp-seed-derived-ingredients-use-human-
    food) of three generally recognized as safe (GRAS) notices for the following hemp
    seed-derived food ingredients: hulled hemp seed, hemp seed protein powder, and
    hemp seed oil. FDA had no questions regarding the company’s conclusion that the use
    of such products as described in the notices is safe. Therefore, these products can be
    legally marketed in human foods for the uses described in the notices, provided they
    comply with all other requirements. These GRAS notices related only to the use of
    these ingredients in human food. To date, FDA has not received any GRAS notices for
    the use of hemp-derived ingredients in animal food (see Question #25).

    Hemp seeds are the seeds of the Cannabis sativa plant. The seeds of the plant do not
    naturally contain THC or CBD. The hemp seed-derived ingredients that are the subject
    of these GRAS notices contain only trace amounts of THC and CBD, which the seeds




https://www.fda.gov/news-events/public-health-focus/fda-regulation-cannabis-and-canna... 11/13/2019
FDA Regulation of Cannabis and Cannabis-Derived Products, Including Cannabidiol (...   Page 13 of 21



    may pick up during harvesting and processing when they are in contact with other
    parts of the plant. Consumption of these hemp seed-derived ingredients is not capable
    of making consumers "high."

    The GRAS conclusions can apply to ingredients for human food marketed by other
    companies, if they are manufactured in a way that is consistent with the notices and
    they meet the listed specifications. Some of the intended uses for these ingredients
    include adding them as source of protein, carbohydrates, oil, and other nutrients to
    beverages (juices, smoothies, protein drinks, plant-based alternatives to dairy
    products), soups, dips, spreads, sauces, dressings, plant-based alternatives to meat
    products, desserts, baked goods, cereals, snacks and nutrition bars. Products that
    contain any of these hemp seed-derived ingredients must declare them by name on the
    ingredient list.

    These GRAS conclusions do not affect the FDA’s position on the addition of CBD and
    THC to food.

    13. What is FDA’s position on cannabis and cannabis-derived ingredients
    in cosmetics?

    A. A cosmetic is defined in 201(i) as "(1) articles intended to be rubbed, poured,
    sprinkled, or sprayed on, introduced into, or otherwise applied to the human body or
    any part thereof for cleansing, beautifying, promoting attractiveness, or altering the
    appearance, and (2) articles intended for use as a component of any such articles;
    except that such term shall not include soap."

    Under the FD&C Act, cosmetic products and ingredients are not subject to premarket
    approval by FDA, except for most color additives. Certain cosmetic ingredients are
    prohibited or restricted by regulation, but currently that is not the case for any
    cannabis or cannabis-derived ingredients. Ingredients not specifically addressed by
    regulation must nonetheless comply with all applicable requirements, and no
    ingredient – including a cannabis or cannabis-derived ingredient – can be used in a
    cosmetic if it causes the product to be adulterated or misbranded in any way. A
    cosmetic generally is adulterated if it bears or contains any poisonous or deleterious
    substance which may render it injurious to users under the conditions of use
    prescribed in the labeling, or under such conditions of use as are customary or usual
    (section 601(a) of the FD&C Act [21 U.S.C. § 361(a)]).




https://www.fda.gov/news-events/public-health-focus/fda-regulation-cannabis-and-canna... 11/13/2019
FDA Regulation of Cannabis and Cannabis-Derived Products, Including Cannabidiol (...   Page 14 of 21



    If a product is intended to affect the structure or function of the body, or to diagnose,
    cure, mitigate, treat or prevent disease, it is a drug, or possibly both a cosmetic and a
    drug, even if it affects the appearance. (See Question #3 for more information about
    drugs.)

    FDA can take action if it has information that an ingredient or cosmetic product is
    unsafe to consumers. Consumers can report adverse events associated with cosmetic
    products via the FDA’s MedWatch reporting system, either online or by phone at
    1-800-FDA-1088, or by contacting your nearest FDA district office consumer
    complaint coordinator. For more information, please see the FDA’s webpage on how to
    report a cosmetic-related complaint (/cosmetics/cosmetics-compliance-
    enforcement/how-report-cosmetic-related-complaint).

    14. Will FDA take action against cannabis or cannabis-related products
    that are in violation of the FD&C Act?

    A. The FDA has sent warning letters (/news-events/public-health-focus/warning-
    letters-and-test-results-cannabidiol-related-products) in the past to companies
    illegally selling CBD products that claimed to prevent, diagnose, treat, or cure serious
    diseases, such as cancer. Some of these products were in further violation of the FD&C
    Act because they were marketed as dietary supplements or because they involved the
    addition of CBD to food.

    When a product is in violation of the FD&C Act, FDA considers many factors in
    deciding whether or not to initiate an enforcement action. Those factors include,
    among other things, agency resources and the threat to the public health. FDA also
    may consult with its federal and state partners in making decisions about whether to
    initiate a federal enforcement action.

    15. Can I import or export cannabis-containing or cannabis-derived
    products?

    A. General information about the import/export of drug products regulated by FDA
    (/drugs/guidance-compliance-regulatory-information/import-export-compliance-
    branch-iecb) can be found online here. The Drug Enforcement Administration
    (https://www.dea.gov/) (DEA) is the federal agency responsible for enforcing the
    controlled substance laws and regulations in the U.S. and, as such, should be
    consulted with respect to any regulations/requirements they may have regarding the




https://www.fda.gov/news-events/public-health-focus/fda-regulation-cannabis-and-canna... 11/13/2019
FDA Regulation of Cannabis and Cannabis-Derived Products, Including Cannabidiol (...   Page 15 of 21



    import or export of products containing cannabis. Please see here for information
    about importing or exporting food ingredients (/food/guidance-regulation-food-and-
    dietary-supplements/food-imports-exports).

    Regarding imports, if it appears that an article is adulterated, misbranded, in violation
    of section 505 of the FD&C Act, or prohibited from introduction or delivery for
    introduction into interstate commerce under section 301(ll) of the FD&C Act, such
    article will be refused admission (see section 801(a)(3) of the FD&C Act [21 U.S.C. §
    381(a)(3)]).


    Research and Expanded Access
    16. What is FDA’s role when it comes to the investigation of cannabis and
    cannabis-derived products for medical use?

    A. To conduct clinical research that can lead to an approved new drug, including
    research using materials from plants such as cannabis, researchers need to work with
    the FDA and submit an IND application to the Center for Drug Evaluation and
    Research (CDER). The IND application process gives researchers a path to follow that
    includes regular interactions with the FDA to support efficient drug development
    while protecting the patients who are enrolled in the trials. For research for use as an
    animal drug product, researchers would establish an investigational new animal drug
    (INAD) file with the Center for Veterinary Medicine to conduct their research, rather
    than an IND with CDER.

    As discussed above (see Question #2), the 2018 Farm Bill removed hemp from the
    CSA. This change may streamline the process for researchers to study cannabis and its
    derivatives, including CBD, that fall under the definition of hemp, which could speed
    the development of new drugs.

    Conducting clinical research using cannabis-related substances that are scheduled by
    the DEA often involves interactions with several federal agencies. This includes: a
    registration administered by the DEA; obtaining the cannabis for research from NIDA,
    within the National Institutes of Health, or another DEA-registered source; and review
    by the FDA of the IND or INAD application and research protocol. Additionally:

        • For a Schedule I controlled substance under the CSA, DEA provides researchers
          with investigator and protocol registrations and has Schedule I-level security
          requirements at the site cannabis will be studied.




https://www.fda.gov/news-events/public-health-focus/fda-regulation-cannabis-and-canna... 11/13/2019
FDA Regulation of Cannabis and Cannabis-Derived Products, Including Cannabidiol (...   Page 16 of 21



        • NIDA provides research-grade cannabis for scientific study. The agency is
          responsible for overseeing the cultivation of cannabis for medical research and
          has contracted with the University of Mississippi to grow cannabis for research
          at a secure facility. Cannabis of varying potencies and compositions is available.
          DEA also may allow additional growers
          (https://www.federalregister.gov/documents/2016/08/12/2016-
          17955/applications-to-become-registered-under-the-controlled-substances-act-
          to-manufacture-marijuana-to) to register with the DEA to produce and
          distribute cannabis for research purposes.

        • Researchers work with the FDA and submit an IND application to the
          appropriate division in the Office of New Drugs in CDER depending on the
          therapeutic indication. Based on the results obtained in studies conducted at the
          IND stage, sponsors may submit a marketing application for formal approval of
          the drug.

    17. Does the FDA object to the clinical investigation of cannabis for
    medical use?

    A. No. The FDA believes that scientifically valid research conducted under an IND
    application is the best way to determine what patients could benefit from the use of
    drugs derived from cannabis. The FDA supports the conduct of that research by:

       1. Providing information on the process needed to conduct clinical research using
          cannabis.

       2. Providing information on the specific requirements needed to develop a drug
          that is derived from a plant such as cannabis. In December 2016, the FDA
          updated its Guidance for Industry: Botanical Drug Development (/regulatory-
          information/search-fda-guidance-documents/botanical-drug-development-
          guidance-industry), which provides sponsors with guidance on submitting IND
          applications for botanical drug products.

       3. Providing specific support for investigators interested in conducting clinical
          research using cannabis and its constituents as a part of the IND process through
          meetings and regular interactions throughout the drug development process.

       4. Providing general support to investigators to help them understand and follow
          the procedures to conduct clinical research through the FDA Center for Drug
          Evaluation and Research’s Small Business and Industry Assistance group




https://www.fda.gov/news-events/public-health-focus/fda-regulation-cannabis-and-canna... 11/13/2019
FDA Regulation of Cannabis and Cannabis-Derived Products, Including Cannabidiol (...   Page 17 of 21



          (/drugs/development-approval-process-drugs/cder-small-business-industry-
          assistance-sbia).

    18. How can patients gain access to cannabis or cannabis-derived products
    for medical use through expanded access?

    A. Expanded access (/news-events/public-health-focus/expanded-access) is a
    potential pathway for a patient with a serious or life-threatening disease or condition
    to try an investigational medical product (drug, biologic, or medical device) for
    treatment outside of clinical trials when there are no comparable or satisfactory
    therapies available. Manufacturers may be able to make investigational drugs
    available to individual patients in certain circumstances through expanded access, as
    described in the FD&C Act and implementing regulations.

    19. Can patients gain access to cannabis or cannabis-derived products for
    medical use through Right to Try?

    A. Information for patients on Right to Try (/patients/learn-about-expanded-access-
    and-other-treatment-options/right-try) (RTT) is available on our website. RTT is
    designed to facilitate access to certain investigational drugs through direct interactions
    between patients, their physicians and drug sponsors – FDA is not involved in these
    decisions. Sponsors developing drugs for life-threatening conditions are responsible
    for determining whether to make their products available to patients who qualify for
    access under RTT. If you are interested in RTT, you should discuss this pathway with
    your licensed physician. Companies who develop drugs and biologics, also known as
    sponsors, can provide information about whether their drug/biologic is considered an
    eligible investigational drug under RTT and if they are able to provide the
    drug/biologic under the RTT Act.


    Children and Pregnant/Lactating Women
    20. Does the FDA have concerns about administering a cannabis product
    to children?

    A. We understand that parents are trying to find treatments for their children’s
    medical conditions. However, the use of untested drugs can have unpredictable and
    unintended consequences. Caregivers and patients can be confident that FDA-
    approved drugs have been carefully evaluated for safety, efficacy, and quality, and are
    monitored by the FDA once they are on the market. The FDA continues to support
    sound, scientifically-based research into the medicinal uses of drug products



https://www.fda.gov/news-events/public-health-focus/fda-regulation-cannabis-and-canna... 11/13/2019
FDA Regulation of Cannabis and Cannabis-Derived Products, Including Cannabidiol (...   Page 18 of 21



    containing cannabis or cannabis-derived compounds, and will continue to work with
    companies interested in bringing safe, effective, and quality products to market. With
    the exception of Epidiolex, Marinol, and Syndros, no product containing cannabis or
    cannabis-derived compounds (either plant-based or synthetic) has been approved as
    safe and effective for use in any patient population, whether pediatric or adult.

    21. Does the FDA have concerns about administering a cannabis product
    to pregnant and lactating women?

    A. The FDA is aware that there are potential adverse health effects with use of
    cannabis products containing THC in pregnant or lactating women. Published
    scientific literature reports potential adverse effects of cannabis use in pregnant
    women, including fetal growth restriction, low birth weight, preterm birth, small-for-
    gestational age, neonatal intensive care unit (NICU) admission, and stillbirth. [1, 2, 3]
    Based on published animal research, there are also concerns that use of cannabis
    during pregnancy may negatively impact fetal brain development. [4, 5, 6 ] The
    American College of Obstetricians and Gynecologists (ACOG) recommends that
    women who are pregnant or contemplating pregnancy should be encouraged to
    discontinue cannabis use. In addition, ACOG notes that there are insufficient data to
    evaluate the effects of cannabis use on breastfed infants; therefore, cannabis use is
    discouraged when breastfeeding. [7] Pregnant and lactating women should talk with a
    health care provider about the potential adverse health effects of cannabis use.

    22. What does the FDA think about making CBD available to children with
    epilepsy?

    A. The FDA has approved Epidiolex, which contains a purified form of the drug
    substance CBD, for the treatment of seizures associated with Lennox-Gastaut
    syndrome or Dravet syndrome in patients 2 years of age and older. That means the
    FDA has concluded that this particular drug product is safe and effective for its
    intended use. Controlled clinical trials testing the safety and efficacy of a drug, along
    with careful review through the FDA’s drug approval process, is the most appropriate
    way to bring cannabis-derived treatments to patients. Because of the adequate and
    well-controlled clinical studies that supported this approval, and the assurance of
    manufacturing quality standards, prescribers can have confidence in the drug’s
    uniform strength and consistent delivery that support appropriate dosing needed for
    treating patients with these complex and serious epilepsy syndromes.

    23. What should I do if my child eats something containing cannabis?




https://www.fda.gov/news-events/public-health-focus/fda-regulation-cannabis-and-canna... 11/13/2019
FDA Regulation of Cannabis and Cannabis-Derived Products, Including Cannabidiol (...   Page 19 of 21



    A. With the exception of products such as the hemp seed ingredients discussed in
    Question #12, which have been evaluated for safety, it is important to protect children
    from accidental ingestion of cannabis and cannabis-containing products. FDA
    recommends that these products are kept out of reach of children to reduce the risk of
    accidental ingestion. If the parent or caregiver has a reasonable suspicion that the
    child accidentally ingested products containing cannabis, the child should be taken to
    a physician or emergency department, especially if the child acts in an unusual way or
    is/feels sick.


    Pets and other Animals
    24. I’ve seen cannabis products being marketed for pets. Are they safe?

    A. FDA is aware of some cannabis products being marketed as animal health products.
    We want to stress that FDA has not approved cannabis for any use in animals, and the
    agency cannot ensure the safety or effectiveness of these products. For these reasons,
    FDA cautions pet-owners against the use of such products and recommends that you
    talk with your veterinarian about appropriate treatment options for your pet.

    Signs that your pet may be suffering adverse effects from ingesting cannabis may
    include lethargy, depression, heavy drooling, vomiting, agitation, tremors, and
    convulsions.

    If you have concerns that your pet is suffering adverse effects from ingesting cannabis
    or any substance containing cannabis, consult your veterinarian, local animal
    emergency hospital or an animal poison control center immediately.

    While the agency is aware of reports of pets consuming various forms of cannabis, to
    date, FDA has not directly received any reports of adverse events associated with
    animals given cannabis products. However, adverse events from accidental ingestion
    are well-documented in scientific literature. If you feel your animal has suffered from
    ingesting cannabis, we encourage you to report the adverse event to the FDA. Please
    visit Reporting Information about Animal Drugs and Devices (/animal-
    veterinary/report-problem/how-report-animal-drug-side-effects-and-product-
    problems) to learn more about how to report an adverse event related to an animal
    drug or for how to report an adverse event or problem with a pet food.

    25. Can hemp be added to animal food?




https://www.fda.gov/news-events/public-health-focus/fda-regulation-cannabis-and-canna... 11/13/2019
FDA Regulation of Cannabis and Cannabis-Derived Products, Including Cannabidiol (...   Page 20 of 21



    A. All ingredients in animal food must be the subject of an approved food additive
    petition or generally recognized as safe (GRAS) for their intended use in the intended
    species. If an animal food contains an ingredient that is not the subject of an approved
    food additive petition or GRAS for its intended use in the intended species, that animal
    food would be adulterated under section 402(a)(2)(C)(i) of the FD&C Act [21 U.S.C. §
    342(a)(2)(C)(i)]. In coordination with state feed control officials, CVM also recognizes
    ingredients listed in the Official Publication (OP) of the Association of American Feed
    Control Officials (AAFCO) as being acceptable for use in animal food. At this time,
    there are no approved food additive petitions or ingredient definitions listed in the
    AAFCO OP for any substances derived from hemp, and we are unaware of any GRAS
    conclusions regarding the use of any substances derived from hemp in animal food.
    Learn more about animal food ingredient submissions (/animal-veterinary/safety-
    health/safe-feed) here.

    With respect to products labeled to contain "hemp" that may also contain THC or
    CBD, as mentioned above it is a prohibited act under section 301(ll) of the FD&C Act
    to introduce or deliver for introduction into interstate commerce any animal food to
    which THC or CBD has been added.

    26. Can approved human drugs containing CBD or synthetic THC be used
    extralabel in animals?

    A. The Animal Medicinal Drug Use Clarification Act of 1994 (AMDUCA), permits
    veterinarians to prescribe extralabel uses of approved human and animal drugs for
    animals under certain conditions. Extralabel use must comply with all the provisions
    of AMDUCA and its implementing regulation at 21 CFR § 530. Among other
    limitations, these provisions allow extralabel use of a drug only on the lawful order of a
    licensed veterinarian in the context of a valid veterinarian-client-patient relationship
    and only in circumstances when the health of an animal is threatened or suffering, or
    death may result from failure to treat.

    In addition, under 21 CFR 530.20, extralabel use of an approved human drug in a
    food-producing animal is not permitted if an animal drug approved for use in food-
    producing animals can be used in an extralabel manner for the use. In addition, under
    21 CFR 530.20(b)(2), if scientific information on the human food safety aspect of the
    use of the approved human drug in food-producing animals is not available, the
    veterinarian must take appropriate measures to ensure that the animal and its food
    products will not enter the human food supply.




https://www.fda.gov/news-events/public-health-focus/fda-regulation-cannabis-and-canna... 11/13/2019
FDA Regulation of Cannabis and Cannabis-Derived Products, Including Cannabidiol (...   Page 21 of 21



    For more information on extralabel use of FDA approved drugs in animals, see
    Extralabel Use of FDA Approved Drugs In Animals (/animal-veterinary/acts-rules-
    regulations/animal-medicinal-drug-use-clarification-act-1994-amduca).



    [1] Gray, et al. Identifying Prenatal Cannabis Exposure and Effects of Concurrent
    Tobacco Exposure on Neonatal Growth. Clinical Chemistry. 2010; 56(9): 1442-1450.

    [2] Gunn, et al. Prenatal Exposure to cannabis and maternal and child health
    outcomes: a systematic review and meta-analysis. BMJ Open. 2016; 6:e009986.

    [3] Hayatbakhsh, et al. Birth Outcomes associated with cannabis use before and
    during pregnancy. Pediatric Research. 2012; 71 (2): 215-219.

    [4] Silva, et al. Prenatal tetrahydrocannabinol (THC) alters cognitive function and
    amphetamine response from weaning to adulthood in the rat. Neurotoxicol and
    Teratol 2012; 34(1): 63-71.

    [5] Trezza, et al. Effects of perinatal exposure to delta-9-tetrahydrocannabinol on the
    emotional reactivity of the offspring: a longitudinal behavioral study in Wistar rats.
    Psychopharmacology (Berl) 2008; 198(4): 529-537.

    [6] Campolongo, et al. Perinatal exposure to delta-9-tetrahydrocannabinol causes
    enduring cognitive deficits associated with alteration of cortical gene expression and
    neurotransmission in rats. Addict Biol 2007; 12(3-4): 485–495.

    [7] ACOG Committee Opinion: Marijuana Use During Pregnancy and Lactation
    (https://www.acog.org/Clinical-Guidance-and-Publications/Committee-
    Opinions/Committee-on-Obstetric-Practice/Marijuana-Use-During-Pregnancy-and-
    Lactation)  (http://www.fda.gov/about-fda/website-policies/website-disclaimer)




https://www.fda.gov/news-events/public-health-focus/fda-regulation-cannabis-and-canna... 11/13/2019
